DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pg. 6, filed 2-10-2021, with respect to the rejection(s) of claim(s) 1 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McAlpine et al.  (US-2016/0,218,287), and in further view of Murao et al. (US- 2018/0,111,313)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1 & 4, are rejected under 35 U.S.C. 103 as being unpatentable over McAlpine et al. (US-2016/0,218,287, hereinafter McAlpine), and in further view of Murao et al. (US-2018/0,111,313 hereinafter Murao) Regarding claim 1, 	
A system for manufacturing a three-dimensional structure, comprising: 
a supporting structure; 
a head unit spaced apart from the supporting structure; 
a head transporting part configured to move the head unit over the supporting structure; 
a first supplying part configured to supply a fluid to the head unit; and 
a second supplying part configured to supply a shaping material to the head unit, 
wherein the head unit comprises: 
a first head part configured to inject the fluid toward the supporting structure with a first pressure and a second pressure higher than the first pressure; and 
a second head part configured to supply the shaping material toward the supporting structure.
McAlpine teaches the following:
([0017]) teaches that an adhesive layer 30 may be required to ensure adhesion to a substrate (not shown). ([0027]) teaches that the substrate being printed upon may or may not have a variety of characteristics, or a combination thereof, including being flat, biological, porous, glass, polymeric, or a 3D printed substrate. ([0033]) teaches that the device may be printed directly onto the substrate.
([0043]) teaches that the nozzle or nozzles may move in one or more directions, independently or as a group.
& e.) ([0043]) teaches as shown in FIG. 3, the printer 210 comprises a plurality of material dispensing units 230, each of which comprise a material storage location and a nozzle. 
& g.) ([0043]) teaches that the nozzles deposit ink onto the stage, a substrate on the stage, or similar.  ([0043]) teaches the material storage location is then connected to a nozzle, either directly, such as a syringe barrel directly connected to the syringe nozzle or a filament spool that feeds thermoplastic filaments directly to the nozzle. ([0044]) teaches that while a single regular can control multiple nozzles, through multiplexing, other configurations may be desirable. For example, a separate regulator may be provided for each nozzle, each regulator controlling the pressure for a single nozzle.
([0016]) teaches a range of materials that can be printed aside from those mentioned in the example given in the (Abstract), including nanoscale functional building blocks and devices may also be incorporated, including metallic, semiconductor, plasmonic, biological, and ferroelectric materials. ([0017]) 80, may comprise as aluminum or eutectic gallium indium liquid metal, may then be printed.

Regarding claim 1, McAlpine is silent on the following limitation(s):
(b), & (f)’s inject the fluid toward the supporting structure with a first pressure and a second pressure higher than the first pressure
Regarding Claim 1, in analogous art for three-dimensional shaping apparatus includes an ejection portion, a base stage, a movement portion, and a controller, Murao suggests details regarding pressures implemented for a nozzle, and details regarding the structure of the 3D printer, in particular the nozzle / material delivery assembly including an extruder carriage, and in this regard Murao teaches the following:
([0009]) teaches a movement portion configured to change relative positions of the ejection (nozzle) portion and the base stage. Highlighting, (Fig. 1) shows the head unit spaced apart from the supporting structure. Noting, the case law for KSR may be applied regarding the combination. 
([0121]) teaches using different pressure from a nozzle during deposition to provide a means for controlling the width between various portions of a build such as the outer shell portion and the partition wall portion dividing the filling portion.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding Claim 4,
Further comprising a third supplying part configured to supply solution, in which a metallic material is contained, to the head unit, wherein the head unit further comprises a third head part configured to inject the solution toward the supporting structure.
McAlpine teaches the following:
([0043]) teaches as shown in FIG. 3, the printer 210 comprises a plurality of material dispensing units 230, each of which comprise a material storage location and a nozzle. ([0017]) teaches a cathode layer 80, may comprise as aluminum or 
B.) Claim(s) 2, 5 & 7, are rejected under 35 U.S.C. 103 as being unpatentable over McAlpine as applied above in claim 1, in view of Murao as applied above in claim 1, and in further view of Duro Royo et al. (US-20160075089, hereinafter Royo)
Regarding claim 2, 	
Wherein the first head part comprises: 
a first injection part configured to inject the fluid with the first pressure toward the supporting structure; and 
a second injection part configured to inject the fluid with the second pressure toward the supporting structure, 
wherein the first injection part is provided to enclose the second injection part.
McAlpine teaches the following:
& b.) ([0043]) teaches as shown in FIG. 3, the printer 210 comprises a plurality of material dispensing units 230, each of which comprise a material storage location and a nozzle.
Regarding claim 2, McAlpine as modified above is silent on the following:
(c)
It should be noted that McAlpine does mention that the systems and/or the apparatus described herein may comprise at least one nozzle, ([0349]). However, the enclosure of 

    PNG
    media_image1.png
    209
    171
    media_image1.png
    Greyscale
([0053]) teaches depicted in (Fig. 4C), nozzle 405 is an example of a third type of nozzle that simultaneously extrudes two different materials in a so-called “co-axial” pattern. In this “co-axial” pattern, an extruded object includes an inner core of a first material that is surrounded by an outer sheath of a second material. This third nozzle 405 includes a double chamber. FIG. 4C shows perspective, cross-sectional and top views of nozzle 405. Highlighting, that the nozzle configuration comprises two nozzles, with the first nozzle embedded within the second. The smaller first nozzle extrudes an inner core of a first material and the second nozzle extruding the second material that forms the outer sheath. Noting that the simple substitution of one known element for another to obtain predictable results allows for case law related to KSR to be implemented. 
KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a 3D object via additive manufacturing that implements a plurality of nozzles to deposit a variety of materials onto a substrate, wherein each of the nozzles have the ability to control their nozzle pressure via a regulating controller of McAlpine as modified above, by utilizing an arrangement a nozzle structure as depicted and taught by Royo. Highlighting, implementation of an arrangement of nozzles structure as depicted allows for a nozzle that may dispenses extrudate from multiple orifices such that it forms an inner core of a first material that is surrounded by an outer sheath of a second material.
Regarding claim 5, 	
Wherein the fluid has a temperature ranging from a softening point of the shaping material to a melting point of the shaping material.

([0043]) teaches that (a) actuator 131 applies pressure to actuate movement of solid feed (such as a filament) into a chamber where the material melts or softens into a liquid. As such, the material fluid having a temperature ranging from a softening point of to a melting point is understood to be disclosed. 
 	Royo further suggests that the benefit of using an optimized temperature for the extrudate ranging from a softening point to a melting point of the material via a heating mechanism is it provides a means for tailoring and controlling the viscosity of the extrudate, ([0043])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a 3D object via additive manufacturing that implements a plurality of nozzles to deposit a variety of materials onto a substrate, wherein each of the nozzles have the ability to control their nozzle pressure via a regulating controller of McAlpine as modified above, by utilizing an optimized temperature for the extrudate ranging from a softening point to a melting point of the material as taught by Royo. Highlighting, implementation of an optimized temperature for the extrudate ranging from a softening point to a melting point of the material allows for controlling and tailoring the viscosityRegarding claim 7, 	
Wherein the first injection part comprises a first side and a second side, and 3Application No.: 16/788,413Docket No.: KOR-638D1 
the second injection part includes a pipe located between the first side and second side.
Regarding Claim 7, McAlpine teaching the apparatus comprising a plurality of nozzles, in analogous art as applied above in claim 2, Royo suggests details regarding implementing several types of nozzles, including a nozzle capable of extruding two different materials in a co-axial pattern wherein the nozzle configuration comprises one nozzle is embedded within the other, and in this regard Royo teaches the following:

    PNG
    media_image1.png
    209
    171
    media_image1.png
    Greyscale
([0053]) teaches depicted in (Fig. 4C) is a coaxial nozzle arrangement. Highlighting, that the nozzle configuration comprises two nozzles, with the first nozzle embedded within the second. The smaller first nozzle includes a pipe located between the first side and second side of the second nozzle. Noting that the simple substitution of one known element for another to obtain predictable results allows for case law related to KSR to be implemented. 
The same rejection rationale, case law and analysis that was used previously for claim 2, can be applied here and should be referred to for this claim as well.
C.) Claim(s) 6, are rejected under 35 U.S.C. 103 as being unpatentable over McAlpine as applied above in claim 1, in view of Murao as applied above in claim 1, and in further view of Scott Cambron (US- 10,875,243, hereinafter Cambron)
Regarding claim 6, 	
Wherein the head unit further comprises a circular-disk shaped connection plate connecting the first and second head parts to the head transporting part, and 
the head transporting part is configured to rotate the connection plate.
It should be noted that McAlpine does mention that the systems and/or the apparatus described herein may comprise at least one nozzle, ([0349]). 
Regarding Claim 6, in analogous art applied above in claim 1, Murano suggests details regarding the structure of the 3D printer, in particular the nozzle and material delivery assembly including an a movement portion, and in this regard Murano teaches the following:
([0050] & [0051]) teaches that (Fig. 1) depicts an image which an ejection portion 5 a nozzle 4 that are moved by a movement portion, and a controller. The movement portion comprising an X movement mechanism 7, a Y movement mechanism 8, a Z movement mechanism 9.
The same rejection rationale, case law and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.

(a)’s connection plate being circular in shape, (b)

Regarding Claim 6, in analogous art for multi-nozzle 3D printing system that utilizes a plurality of nozzle allowing for a variety of printable materials for fabrication, Cambron suggests details regarding the use of multiple nozzle and rotation for accessing the various nozzles on the extruder carriage, and in this regard Cambron teaches the following:

    PNG
    media_image2.png
    422
    725
    media_image2.png
    Greyscale

(Col. 1, lines 58-60) teaches that the quick-change turret may additionally comprise the indexed motor spindle configured to rotate the quick-change turret and the plurality of barrels.

	Cambron further suggests that the benefit of using a circular-disk shaped connection plate that can be rotated is it provides a means for rotating the quick-change 610A which may contain printable material 608A, (Col. 10, lines 22-26) 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a 3D object via additive manufacturing that implements a plurality of nozzles to deposit a variety of materials onto a substrate, wherein each of the nozzles have the ability to control their nozzle pressure via a regulating controller of McAlpine as modified above, by utilizing a circular-disk shaped connection plate that can rotate, as depicted and taught by Cambron. Highlighting, implementation of a circular-disk shaped connection plate that can be rotated allows for rotating the quick-change turret to the material desired to be deposited from a plurality of barrels 610A which may contain printable material 608A.
D.) Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over McAlpine in view of Murao and Royo as applied above to claim 7, and in further view of Boyd et al. (US- 10,618,217, hereinafter Boyd)
Regarding claim 8, 	
Wherein the first side and the second side taper in a direction from respective first inlets toward respective first nozzles, 
the pipe has a constant diameter that is smaller than respective diameters of the first side and the second side, and 
has a second nozzle, and 
the first nozzles are arranged about a circumference of the second nozzle.
Regarding Claim 8, McAlpine teaching the both the first and second injection parts configured to inject fluid at a first and second pressure, in analogous art for a 3D printing apparatus that implements a variety of nozzle types, Royo suggests details regarding implementing several types of nozzles, including a nozzle capable of extruding two different materials in a co-axial pattern wherein the nozzle configuration comprises one nozzle is embedded within the other, and in this regard Royo teaches the following:

    PNG
    media_image1.png
    209
    171
    media_image1.png
    Greyscale
& c.) ([0053]) teaches depicted in (Fig. 4C), nozzle 405. Wherein the outer nozzle surrounds the inner nozzle with both sides tapering in a direction from first inlets (tubes) toward respective first nozzles ends.
The smaller interior nozzle comprises a pipe located between the first side and second side of the second nozzle. Highlighting, as depicted the pipe has a constant diameter that is smaller than respective diameters of the first side and the second side.

 The same rejection rationale, case law and analysis that was used previously for claim 2, can be applied here and should be referred to for this claim as well.
Regarding Claim 8, McAlpine as modified above is silent on the following limitation(s)
(d)

As detailed below in (Fig. 14), the first nozzles are arranged around the circumference of the second nozzle.
    PNG
    media_image3.png
    415
    656
    media_image3.png
    Greyscale
 
 	Boyd further suggests that the benefit of an arrangement for nozzles as depicted in (Fig. 14), such that first nozzles are arranged about a circumference of the second nozzle, is it provides a means for a nozzle that dispenses extrudate from multiple orifices from one material source, simultaneously, (Col. 14, lines 13-19). Noting, that the simple substitution of one known element for another to obtain predictable results, allows for case law related to KSR to be implemented. Consequently, citing the case law for KSR, KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a 3D object via additive manufacturing that implements a plurality of nozzles to deposit a variety of materials onto a substrate, wherein each of the nozzles have the ability to control their nozzle pressure via a regulating controller of McAlpine as modified above, by utilizing of an arrangement for nozzles such that first nozzles are arranged about a circumference of the second nozzle, as depicted and taught by Boyd. Highlighting, implementation of an arrangement for nozzles such that first nozzles are arranged about a circumference of the second nozzle is it allows for a nozzle that dispenses extrudate from multiple orifices from one material source, simultaneously.E.) Claim(s) 9, are rejected under 35 U.S.C. 103 as being unpatentable over McAlpine, in view of Murao, Royo, and Boyd as applied above to claim 8, and in further view of Sukindar et al. (Analyzing the Effect of Nozzle Diameter in Fused Deposition Modeling for Extruding Polylactic Acid Using Open Source 3D Printing, 2016, hereinafter Sukindar)
Regarding claim 9,
Wherein each of the first nozzles has a smaller diameter than a diameter of the second nozzle.
Regarding Claim 9, analogous art for a study on various aspects of a nozzle utilized in a 3D printing system and its impact on the 3D printing process, Sukindar suggests details the size of the nozzle implemented and its impact on various properties such as the pressure implemented, and in this regard Sukindar teaches the following:
(Pg. 11, Results and Discussions, ¶1) teaches that the main concern here is in observing the pressure drop effect when the diameter of the nozzle is changed from 0.2 mm to 0.25 mm, 0.3 mm, 0.35 mm, and 0.4 mm. Wherein the following formulas 
    PNG
    media_image4.png
    184
    335
    media_image4.png
    Greyscale
govern the corresponding areas of a nozzle,

    PNG
    media_image5.png
    276
    277
    media_image5.png
    Greyscale
 As such, the nozzle portion (c) and its diameter (d) has an impact on the overall pressure drop. Namely, in the pressure drop equation PB, with an inversely cubic relationship to the ΔPB. As such, it is understood, that the size of the diameter of a nozzle utilized in 3D printing has an impact on the pressure drop. Noting, that the pressure drop along the liquefier which influences the consistency of the road width thus affecting the quality of the product’s finish, (Abstract).  Consequently, the case law for result effective variable may be implemented for the size of a nozzle implemented due to its impact on the pressure drop and quality of the finish product, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be  discloses the claimed invention except for the optimized size of the nozzles implemented.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the size of the nozzles implemented, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the size of the nozzles implemented for the purpose of tailoring the amount pressure drop along the liquefier, which influences the consistency of the road width thus affecting the quality of the product’s finish, (Abstract)
 	Sukindar further suggests that the benefit of using an optimized size for the nozzle implemented in a 3D printing apparatus is it provides a means for tailoring the amount pressure drop along the liquefier, which influences the consistency of the road width thus affecting the quality of the product’s finish, (Abstract).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a 3D object via additive manufacturing that implements a plurality of nozzles to deposit a variety of materials onto a substrate, wherein each of the nozzles have the ability to control their nozzle pressure via a regulating controller of McAlpine as modified above, by utilizing an optimized size for the nozzle implemented in a 3D printing apparatus as taught by Sukindar. Highlighting, implementation of an optimized size for the nozzle implemented in a 3D 
                                                Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).                                                                        Conclusion 	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abilgaziyev et al. (Design and Development of Multi-Nozzle Extrusion System for 3D printing)

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741